Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 1 of 12 PagelD 89

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
CASE NO: 6:19-CV-247-Orl-37KRS
CRAIG A. PARSEL,

Plaintiff,
Vv.

ORGULLO LATINO LLC, a Florida Limited
Liability Company,

Defendant.
/

JOINT MOTION TO APPROVE FLSA SETTLEMENT
AND FOR DISMISSAL WITH PREJUDICE

Plaintiff, CRAIG A. PARSEL, and Defendant, ORGULLO LATINO, LLC (collectively
“the Parties”), respectfully request that the Court review the resolution of Plaintiff's FLSA
claims, approve the Parties’ settlement of those claims, and enter an Order dismissing this action

with prejudice, and in support thereof state as follows:

1. On or about December 20, 2018, Plaintiff filed this civil action alleging violations
of the Fair Labor Standards Act (“FLSA”).

2. Plaintiff alleges that he was not paid for all the overtime compensation which he
earned, because he was paid at a straight time rate. Defendant denies that Plaintiff is entitled to
any relief whatsoever and maintains that Plaintiff was fully compensated for all hours that he
worked for Defendant. Nonetheless, the Parties have negotiated a compromise of Plaintiff’s
claims. The settlement negotiations were protracted, and a settlement was reached after the
Parties investigated the matter and exchanged information. The case involves disputed issues

of liability and damages, and there is no direct evidence that Plaintiff wasn’t properly paid for
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 2 of 12 PagelD 90

all hours worked.

3. The Parties stipulate that the negotiated compromise and settlement reached
between them represents a fair resolution of Plaintiff's FLSA claims, as well as Plaintiff's
reasonable attorneys’ fees and costs, which were negotiated and agreed upon separate from the
consideration Plaintiff is receiving. The settlement amount is based on the amount of time
Plaintiff was employed during the statute of limitation period and the amount of time Plaintiff
allegedly worked for the Defendant which he was not paid.

4. Despite the defenses to Plaintiff’s claims in this matter, to avoid the costs and
uncertainty of further litigation, Defendant has agreed to a compromise resolution of Plaintiff’s
FLSA Claims. As set forth in the attached Agreement being submitted for the Court’s review,
Defendant has agreed to pay Plaintiff consideration of $2,500.00 to resolve Plaintiff's
underlying claims for unpaid overtime wages under the FLSA, and $3,5,00.00 to resolve
Plaintiffs claims for attorneys’ fees and costs under the FLSA, which was negotiated and agreed
upon separate and apart from the consideration Plaintiff is receiving.. The settlement payment
represents a fair amount based upon the records that were exchanged during the negotiation
process.

5. Defendant desires to settle this case, even though the claims herein are defensible,
for the sole purpose of ending the expense of attorneys’ fees which Defendant knows will far
outweigh the cost of settlement.

6. Both Plaintiff and Defendant have been represented by counsel throughout the
negotiation process. The Parties agree, based on the scope of the claims and the costs of
continued litigation that the settlement of Plaintiff's FLSA claims represents a fair and

reasonable resolution that should be approved by the Court.
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 3 of 12 PagelD 91

7. Attached hereto as Exhibit “A” is a copy of the Parties’ Settlement Agreement.

MEMORANDUM OF LAW

Pursuant to Eleventh Circuit precedent, judicial review and approval of an FLSA
settlement involving a compromise provides final and binding effect. Lynn’s Food Stores, Inc.

v. U.S. Dep’t of Labor, 679 F.2d 1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn’s

Food,

“{t]here are only two ways in which back wage claims arising
under the FLSA can be settled or compromised by employees.
First, under section 216(c), the Secretary of Labor is authorized to
supervise payment to employees of unpaid wages owed to them. .

The only other route for compromise of FLSA claims is
provided in the context of suits brought directly by employees
against their employer under section 216(b) to recover back wages
for FLSA violations. When employees bring a private action for
back wages under the FLSA, and present to the district court a
proposed settlement, the district court may enter a stipulated
judgment after scrutinizing the settlement for fairness.”

Id. at 1352-53.

In accordance with Lynn’s Food, the Court’s review of the attached Agreement is to
determine if the settlement is “‘a fair and reasonable resolution of a bona fide dispute.” Id. at 1354-
55. If the settlement reflects a reasonable compromise over issues that are actually in dispute,
the Court should approve the settlement “in order to promote the policy of encouraging
settlement of litigation.” Id. at 1354. In determining whether the settlement is fair and reasonable,

the Court may consider the following factors:

(1) the existence of fraud or collusion behind the settlement;
(2) the complexity, expense, and likely duration of the litigation;

3
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 4 of 12 PagelD 92

(3) the stage of the proceedings and the amount of discovery completed;
(4) the probability of plaintiff's success on the merits:

(5) the range of possible recovery; and

(6) the opinions of counsel.

See, e.g, Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527. 1531 n.6 (Lith Cir.
1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist, LEXIS 10287
at *2-3 (M.D. Fla. Jan, 8, 2007). The Court should be mindful of the strong presumption in

favor of finding a settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at *2-3.

 

The settlement of Plaintiff's FLSA claims in this case did not involve coercion, collusion
or any undue influence, but was instead agreed upon voluntarily and after due consideration by
both Plaintiff and Defendant after extensive investigation, discovery, and negotiation. To this end,
Plaintiff and Defendant have at all times been represented by competent counsel experienced in the
litigation of FLSA claims, and the attached Agreement represents a reasonable compromise of
Plaintiff's FLSA claims. Based upon the facts and circumstances of this case, the Parties jointly
advise the Court that the amount Defendant has agreed to pay under the terms of the Parties’
Agreement is a fair and reasonable settlement of a bona fide dispute. The Parties therefore
respectfully submit that the attached Agreement should be approved by the Court consistent with

precedent, including Lynn’s Food, 679 F.2d at 1353.

WHEREFORE, Plaintiff, CRAIG A. PARSEL and Defendant, ORGULLO LATINO,
LLC., respectfully request that this Court find the settlement of Plaintiff's FLSA claims to be

fair and reasonable and dismiss this action with prejudice.
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 5 of 12 PagelD 93

Dated: April 30, 2019.

Respectfully submitted,

/s Richard D. Guadagnolo, Esq.
Richard D. Guadagnolo, Esq.
Florida Bar No.: 109104

Noah E. Storch, Esq.

Florida Bar No. 0085476

Richard Celler Legal, P.A.

10368 West State Road 84, Suite 103
Davie, FL 33324

Telephone: (866) 344-9243
Facsimile: (954) 337-2771

E-mail: Rich@floridaovertimelawyer.com
2"4 Email:

noah @floridaovertimelawyer.com

Counsel for Plaintiff

/s/ Luis A, Santos

Luis A. Santos

Florida Bar No. 084647

Email: lsantos @ fordharrison.com
Viktoryia Johnson

Florida Bar No. 0125545

Email: vjohnson @ fordharrison.com
Ford Harrison, L.L.P

101 East Kennedy Blvd., Suite 900
Tampa, Florida 33602-5133
Telephone: (813) 261-7800
Facsimile: (813) 261-7899
Attorneys for Defendant

Counsel for Defendant
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 6 of 12 PagelD 94

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
CASE NO:: 6:19-cv-00247-RBD-KRS
CRAIG A. PARSEL,
Plaintiff,
Vv.

ORGULLO LATINO LLC, a Flotida Limited
Liability Company,

Defendant.
/

SETTLEMENT AGREEMENT AND FLSA RELEASE

This SETTLEMENT AGREEMENT AND FLSA RELEASE (“Agreement”) is made by
and between CRAIG A. PARSEL (“PARSEL”) and ORGULLO LATINO, LLC. (“ORGULLO”)
(collectively referred to as the “Parties”),

WHEREAS, PARSEL filed a lawsuit in the United States District Court, Middle District
of Florida, Case No. 6:19-cv-247-RBD-KRS, (“Lawsuit”) against ORGULLO alleging claims
under the Fair Labor Standards Act (“FLSA”).

WHEREAS, ORGULLO denies it owes PARSEL minimum wages or overtime
compensation or violated the FLSA, or violated any other law in any way; and

WHEREAS, the parties hereto desire to settle the claims for minimum wages and overtime
compensation in order to avoid the expense and distractions of litigation.

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. PARSEL Release ORGULLO from All FLSA Claims.
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 7 of 12 PagelD 95

a. PARSEL knowingly and voluntarily releases and forever discharges ORGULLO from
all FLSA Claims he has or may have up to and including the Effective Date of this Agreement.
The Effective Date shall be defined as the date that all Parties have executed this Agreement.

b. Ifthe Court approves this Agreement, PARSEL shall dismiss with prejudice his claims
by filing a stipulation of dismissal with prejudice, advising the Court only that the parties have
resolved the issues under the FLSA; that all counsel of record agree PARSEL has been paid for all
claims under the FLSA; and further, that the fees being paid to their counsel are reasonable.

c. ORGULLO makes no representation to PARSEL or his attorneys as to whether any
Settlement Sums are subject to taxation by any federal, state, local, or other taxing
authorities. PARSEL agrees to be solely and completely responsible for any taxes which he is
legally responsible on the Settlement Sum to themselves or his attorneys. Moreover, PARSEL
agrees to indemnify ORGULLO and hold it harmless from any taxes, penalties, or interest imposed
against any Settlement Sum or as a result of any failure by PARSEL to pay any taxes for which he
is legally responsible on the Settlement Sum.

2. Settlement Sum and Payments.

a, In consideration for PARSEL entering into this Agreement and complying with the
promises made herein, ORGULLO shall pay PARSEL, a total sum of Two Thousand and Five

Hundred Dollars ($2,500.00) (“Settlement Sum”). This Settlement Sum shall be paid as
follows: within 14 days of receipt by ORGULLO’S attorney of the Agreement executed by
PARSEL and completed W9s, and court approval of the Agreement (whichever is later),
ORGULLO shall mail the settlement proceeds via Federal Express to Noah Storch, PARSEL’s
attorney. The parties agree that ORGULLO shall issue Form W-2s for PARSEL’s back overtime

wages and Form 1099s for the other payments made to PARSEL and his attorneys.
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 8 of 12 PagelD 96

The payment of $2,500.00 consists of the following:

i. $1,250.00, less statutory withholdings, to PARSEL for alleged back overtime wages
and $1,250.00 to PARSEL for alleged liquidated damages. PARSEL agrees to provide a current
W-9 Form prior to the issuance of this check.

ii. $3,500.00 shall be made payable to Richard Celler Legal, P.A. for alleged
attorney’s fees and costs for which an IRS Form 1099 will be issued at the appropriate time. The
law firm of Richard Celler Legal, P.A., agrees to provide a current W-9 Form prior to the issuance
of this check.

iv. PARSEL understands and agrees that ORGULLO would not make these payments
but for PARSEL entering into this Agreement.

In the event of any litigation arising from a breach of the Agreement, the prevailing party
shall be entitled to recovery any remedy or right it or he may have at law or in equity, including
but not limited to, his/its reasonable attorneys’ fees and costs.

3, ORGULLO Denies Any Liability or Wrongdoing.

 

ORGULLO denies ariy liability for PARSEL’s FLSA Claims. By entering into this
Agreement, ORGULLO is not admitting any liability or wrongful conduct. ORGULLO has agreed
to enter into this Agreement to avoid the continued cost and uncertainty from litigating.

4, No Participation in Future or Current Claims and Lawsuits.

PARSEL hereby agrees not to initiate or continue any action or proceeding or to sue
ORGULLO, or to participate in the same, individually or as a member of a class or collective
action, under any contract, law, or regulation, federal, state or local, pertaining in any manner
whatsoever to PARSEL’s alleged unpaid wages related to work he performed for ORGULLO.

5, Definitions and Release.
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 9 of 12 PagelD 97

a. “ORGULLO” includes its subsidiaries, predecessors, successors, affiliates, and its
directors, officers, shareholders, members, employees, agents and attorneys, both individually and
in their official capacities.

b. “PARSEL” includes his heirs, executors, administrators, successors, assigns, and
agents.

c. “Claims” includes all claims and allegations in the lawsuit, and all claims and
allegations that PARSEL could have brought against ORGULLO related to unpaid wages, whether
known or unknown, under all federal, state, and local wage and hour laws.

PARSEL acknowledges and agrees, that after receipt of the sums referenced in paragraph
2 herein, he will have been fully and properly paid for all hours worked; is not currently aware of
any facts or circumstances constituting a violation of the FLSA, except to the extent alleged in the
Lawsuit; and, to the greatest extent permitted by applicable law, waives and releases any and all
claims under the FLSA. The Parties acknowledge and agree that this Agreement and FLSA
Release is intended to be construed as broadly as possible pursuant to the FLSA.

6. Governing Law and Interpretation.

This Agreement and FLSA Release shall be governed and conformed in accordance with
the laws of Florida without regard to its conflict of laws provision. Should any provision of this
Agreement and FLSA Release be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, the remainder of this Agreement shall
remain in full force and effect. In any claim, charge, complaint or action commenced, joined,
brought on behalf of, or participated in by PARSEL related to unpaid wages, PARSEL agrees to
notify the government entity or court of the existence of this Agreement and that any such claims

he may have had against ORGULLO have been resolved.
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 10 of 12 PagelD 98

7. Amendment.
This Agreement may not be modified, altered or changed except upon express written

consent of both parties wherein specific reference is made to this Agreement.

8, Entire Agreement.

This Agreement sets forth the entire agreement between the Parties hereto with respect to
PARSEL’s wage and hour claims, and fully supersedes any prior agreements or understandings
between the Parties.

9. Authorization.

The persons signing this Agreement represent and warrant that they are duly authorized to
execute it on behalf of the parties and to bind said parties to the terms, conditions, provisions,
duties and obligations set forth herein.

10. Settlement Approval and Dismissal.

The Parties will request that the Court review and approve this Agreement and that the
Court dismiss with prejudice the above-styled lawsuit, presently pending in the United States
District Court for the Middle District of Florida, upon the effective date of this Agreement. If the
Court rejects this Agreement, the parties shall diligently work together to draft an Agreement that
is approved by the Court. In the event the above numbered and entitled lawsuit is not dismissed
with prejudice after the parties have reasonably exhausted efforts to seek Court approval, this
Agreement shall become null and void and Defendant shall be entitled to return by Plaintiffs of
any and all sums paid by Defendant hereunder.

Ll. Full Reading and Understanding: Opportunity to Consult Counsel.
Case 6:19-cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 11 of 12 PagelD 99

PARSEL HAS READ THIS ENTIRE AGREEMENT CAREFULLY AND
REPRESENTS THAT HE FULLY UNDERSTANDS THE FINAL AND BINDING EFFECT OF
THIS AGREEMENT. PARSEL AGREES THIS AGREEMENT IS WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY HIM AND THAT IF HE DOES NOT
UNDERSTAND ANY PART OF THIS AGREEMENT, HE HAS HAD A FULL
OPPORTUNITY TO HAVE IT EXPLAINED TO HIM BY HIS ATTORNEYS. THE ONLY
PROMISES OR REPRESENTATIONS MADE TO PARSEL ABOUT THIS AGREEMENT, OR
TO INDUCE PARSEL TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS
AGREEMENT. PARSEL AGREES THAT HE WAS NOT PRESSURED OR COERCED IN
ANY WAY TO SIGN THIS AGREEMENT. PARSEL IS SIGNING THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT AND RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL WAGE AND HOUR CLAIMS HE HAS OR MAY HAVE AGAINST ORGULLO
REGARDLESS OF THE DISCOVERY OF NEW FACTS.

SPECIFICALLY, PARSEL AGREES AND UNDERSTAND THAT HE MAY NOT
COMPROMISE HIS CLAIMS UNDER THE FEDERAL FAIR LABOR STANDARDS ACT
UNLESS HE HAS BEEN PAID ALL WAGES, INCLUDING MINIMUM WAGE AND
OVERTIME WAGES, FOR ALL HOURS WORKED THROUGHOUT HIS EMPLOYMENT
WITH ORGULLO. BY HIS SIGNATURE BELOW, PARSEL SPECIFICALLY CONFIRMS
THAT WITH THE RECEIPT OF THE SETTLEMENT SUMS REFERENCED IN
PARAGRAPH 2 ABOVE, HE HAS BEEN PAID ALL SUMS TO WHICH HE MIGHT HAVE

AN ENTITLEMENT.
“ueee=Case 6:19-Cv-00247-RBD-LRH Document 20 Filed 04/30/19 Page 12 of 12 PagelD 100

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this

Agreement and FLSA Release as of the date set forth below:
fo oy |le/t
Date ! f

ERAIG PARSEE

 

ORGULLO LATINO, LLC.

ee 4(241 19

Date

 

 

 

 

 
